Citation Nr: 9931259	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for a total rating 
based on individual unemployability due to service- connected 
disabilities, prior to December 27, 1994.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
September 1949 and from October 1949 to January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  The 
procedural history of this case was set forth in a June 1998 
decision of the Board and will not be repeated herein.  That 
decision, in part, held that a timely appeal was not 
perfected from the December 1994 rating action establishing 
effective date of November 9, 1990 for a 50 percent rating 
for residuals of a mandibular fracture with deformity, due to 
a shell fragment wound.  That decision remanded the issue of 
entitlement to an earlier effective date for a total rating, 
prior to December 27, 1994 because new evidence was received 
at Board.  The case has now been returned for appellate 
adjudication.  

In the 1998 Board decision it was noted that reference had 
been made to the veteran's entitlement to VA dental care.  
While a copy of a November 6, 1998 Routing and Transmittal 
Slip suggests that such notice was sent along with the copy 
of the June 1998 Board decision, this is not document in the 
record.  Accordingly, this matter is again brought to the 
attention of the RO.  


FINDINGS OF FACT

The veteran first met the schedular criteria for a total 
rating as of November 9, 1990, the date of VA outpatient 
treatment (as the date of entitlement) and VA Form 21-4138 
was received on July 17, 1991, within one year of the date of 
entitlement, requesting an increased rating because service-
connected disabilities precluded employment.  


CONCLUSION OF LAW

An effective date of July 17, 1991 for a total rating based 
on individual unemployability due to service-connected 
disabilities is warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  No 
evidentiary or procedural development has been requested nor 
is any need for such development apparent to the Board.  It 
is the determination of the Board that the evidentiary record 
is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

Following VA examination in 1962, a rating action of October 
1962 granted service connection for various residuals of 
shell fragment wounds, including residuals of a mandibular 
fracture with deformity, assigned a 30 percent disability 
rating; residual scars of the face and neck with distortion 
of the lips, assigned a 30 percent rating; and a tracheostomy 
scar and scars ilium, as donor sites for skin grafts, both 
assigned noncompensable ratings.  These ratings and a 
combined disability evaluation of 50 percent were made 
effective June 12, 1962, that date of the first claim that 
the veteran filed with VA for compensation.  

An RO dental rating later in October 1962 was promulgated.  

VA Form 21-4238, Statement in Support of Claim, was received 
in March 1984 requesting an increased rating for "service 
connected disability" and in May 1984 a letter was received 
from the veteran stating that "[w]hen a person can not eat 
he cant [sic] work and even this does not reflect his 
physical, emotional, mental, and social limitations."  

A June 1984 denied the claim for an increased rating.  

Also, VA records in the 1980s noted that the veteran was in 
receipt of military retirement pay.  

In VA form 21-4138 dated July 15, 1991, and received on July 
17, 1991, the veteran requested an increased rating for his 
service-connected disabilities, stating that they "keep me 
from holding down a job."  

VA outpatient treatment records reflect that on November 9, 
1990 the veteran had a history of tenderness of the left 
temporomandibular joint (TMJ) of one month duration.  On 
examination he had full range of motion of the jaws but there 
was left TMJ tenderness when the mandible was in right 
lateral excursion movement.  There was no muscle tenderness 
to palpation.  There was no click, pop, or crepitus of the 
TMJs.  

A rating action in October 1991 denied increased ratings for 
the service-connected mandible fracture and scars of face and 
neck and, in conjunction with an appeal from that rating 
action, the veteran testified at the RO in support of his 
claims in April 1992.  

During the appeal, a July 1992 rating action granted service 
connection for a hiatal hernia with reflux and assigned a 10 
percent rating, both effective May 9, 1991 but deferred 
adjudicating the claim for an increased rating for the scars 
of the ilium pending a VA examination.  This resulted in a 
change in the combined disability evaluation which was 
increased to 60 percent effective May 9, 1991. 

A rating action of September 1992 denied an increased rating 
for the scars of the ilium.  

A decision of the Board in December 1994 granted a 50 percent 
rating for the mandibular fracture but denied an increased 
rating for the scars of the face and neck.  

A December 1994 rating action effectuated the Board grant of 
an increased rating of 50 percent for the mandibular disorder 
and assigned an effective date of November 9, 1990 (as date 
of VAOPT as date of entitlement within one year prior to 
receipt of claim in July 1991).  This resulted in a change in 
the combined disability evaluation of which was increased 
from the 50 percent combined rating (which had been effective 
since June 12, 1962) to 70 percent effective November 9, 
1990.  

The veteran appealed the effective date of November 9, 1990 
as the proper date for the 50 percent rating for the service-
connected mandibular disorder (and the timeliness of 
perfecting that appeal was addressed in the June 1998 Board 
decision).  

VA Form 21-8940, Application for Increased Compensation Based 
on Individual Unemployability, was received on December 27, 
1994.  

A rating action in May 1995 denied service connection for 
hearing loss in the left ear, as being not well grounded, and 
denied a separate rating for service connection loss of teeth 
stemming from the mandible fracture.  Also, entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities was granted effective December 
27, 1994 and entitlement to Dependents educational assistance 
was granted effective May 10, 1995.  

The veteran appealed the assignment of the effective date of 
December 27, 1994 for a total rating.  

A hearing was scheduled in conjunction with the claims but 
the veteran later withdrew his request for a hearing in a 
typed and signed statement dated March 1998 and there was no 
subsequent request for a hearing.  

A Board decision in June 1998 held that a timely appeal was 
not perfected from the December 1994 rating action 
establishing an effective date of November 9, 1990 for the 
mandibular fracture with deformity but remanded the claim for 
an earlier effective date for a total rating because new 
evidence was received at Board.  

Law and Regulations

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b) (1999).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15 (1999).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a) and 
4.15 (1999).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (1999) 
and Hodges v. Brown, 5 Vet. App. 375, 378-79 (1993).  Neither 
disability from nonservice-connected disabilities nor 
disability due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a) and 4.19 (1999).

The regulatory scheme for total ratings based on individual 
unemployability provides for a mix of objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. 
App. 213, 216 (1992).  The objective criteria are set forth 
at 38 C.F.R. § 3.340(a)(2) and provide for a total rating 
when there is a single disability or a combination of 
disabilities (as combined under 38 C.F.R. § 4.25 (1999) in 
the Schedule for Rating Disabilities) which results in a 
100 percent schedular evaluation or where the requirements of 
38 C.F.R. § 4.16(a) are met.  The latter regulation provides 
for a total rating when a veteran who is otherwise unable to 
engage in substantially gainful employment has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  

A "claim for unemployability compensation [is] an application 
for 'increased compensation' within the meaning 38 U.S.C.A. 
§ 5110(b)(2)].  See also 38 C.F.R. § 3.400(o)(2)."  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (1991).  Thus, the 
rules governing effective dates of increased ratings are 
applicable to claims for a total rating based on individual 
unemployability due to service-connected disabilities.  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increased to the next disability level is ascertainable and 
if a claim is received within one year thereafter." Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper, supra, 38 U.S.C.A. § 5110(b)(2) (West 
1991) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim and are not applicable when 
a claim is filed and the increase in disability is 
subsequently ascertainable (as in Harper when the claim was 
filed first and increase was ascertained during subsequent 
VA hospitalization) (or by a VA examination after the claim 
is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan, supra.  

Thus, if 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(o)(2) are not applicable, then the general rule set 
forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) 
applies and the correct effective date is governed by the 
later of the date of increase or the date the claim is 
received.  

Thus, analysis of the proper effective date requires two 
determinations.  First, when the claim was received and, 
secondly, when it became factually ascertainable that 
entitlement (increase) arose.  

Analysis

Initially, the Board observes that the June 1998 Board 
decision only held that a timely appeal had not been 
perfected from the December 1994 rating action which set 
November 9, 1990 as the effective date for a 50 percent 
rating for his service-connected dental disorder.  Since the 
timeliness of an appeal from the December 1994 rating action 
could not have been addressed within that same (December 
1994) rating action, the June 1998 Board decision did not 
subsume the December 1994 rating action in setting November 
9, 1990 as the proper effective date for the service-
connected dental disorder.  The Board decision must deny the 
same benefit that was denied by the RO, in order to subsume 
the RO decision.  Moore v. West, No. 97-1117, slip op. (U.S. 
Vet. App. Sept. 30, 1999).  The setting of an appropriate 
effective date is a claim separate and distinct from an 
underling claim for an increased rating.  Holland v. Gober, 
10 Vet. App. 433, 534 (1997).  

In VAOGCPREC 12-98 it was held that 38 C.F.R. § 3.400(q) was 
applicable to a claim for increased rating based upon new and 
material evidence submitted prior to expiration of the appeal 
period or before an appellate decision is issued.  When new 
and material evidence is submitted within the appeal period 
or prior to an appellate decision with regard to a claim for 
increased rating, the effective date for any increased rating 
is the date on which the facts establish the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  However, if the facts 
establish that a veteran's disability increased within one 
year prior to receipt by VA of the original claim for 
increased rating, the effective date of the increase is the 
date on which the increase in disability occurred.  

However, the prior appeal, addressed in the December 1994 
Board decision, was for increased ratings and not for a total 
disability rating based on individual unemployability.  
Accordingly, 38 C.F.R. § 3.400(q) is not applicable in this 
case.  Indeed, it was the December 1994 rating action which 
effectuated the December 1994 Board grant of a 50 percent 
rating for residuals of a mandibular fracture with deformity 
which established that the veteran met the threshold 
schedular requirements for a total rating of at least one 
disability rated 40 percent and remaining disability or 
disabilities bringing the combined rating to at least 70 
percent.  

The increase to 50 percent for the residuals of a mandibular 
fracture with deformity was made effective as of the date of 
VAOPT on November 9, 1990 which was within one year prior to 
receipt of the July 1991 claim for an increased rating.  

However, not every claim for an increased rating can be 
construed as a claim for a total disability rating based on 
individual unemployability, especially when the veteran does 
not meet the schedular requirements.  

In the May 1984 correspondence the veteran made reference to 
his service-connected dental disorder stating that "[w]hen a 
person can not eat he cant [sic] work and even this does not 
reflect his physical, emotional, mental, and social 
limitations."  However, the veteran was not then and has 
never been service connection for psychiatric disability and 
it is also pertinent to observe that the veteran had for many 
years been in receipt of military retirement pay and there is 
no actual evidence that he even sought employment following 
his military retirement in 1959.  

On the other hand, the VA Form 21-4138 of July 1991 made 
reference to being unemployable or being unable to work due 
to service-connected disabilities and, thus, was a claim for 
a total rating.  

While at the time of the July 17, 1991 claim was received the 
veteran did not met the schedular requirements for a total 
rating, he was subsequently granted a 50 percent rating for 
the service-connected mandibular disorder in 1994 retroactive 
to November 1990.  

The Board finds that there was no claim, formal or informal, 
for a total rating, which was received July 17, 1991.  
Accordingly, because the July 17, 1991 claim was received 
within one year of the November 1990 date of entitlement, the 
proper effective date for the total rating is July 17, 1991, 
date of receipt of that claim.  

The veteran has indicated that the severity of his service-
connected dental disorder has remained the same since 
retirement from military service.  However, as determined by 
the Board in 1998, a timely appeal was not perfected from the 
December 1994 rating action which set November 9, 1990 (date 
of VAOPT of that same date which was within one prior to the 
July 1991 claim for an increase).  Accordingly, the December 
1994 rating action is final in the absence of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. § 7105(c) 
[unappealed rating action is final] (West 1991) and 38 C.F.R. 
§§ 3.104(a) [rating action if final], 3.105 [final rating 
actions are correct absent clear and unmistakable error], 
20.200 [what constitutes an appeal], 20.302(a) and (b) 
[filing time for (a) notice of disagreement and (b) 
substantive appeal], 20.1103 [rating action with unperfected 
appeal is final] (1999).  

Within regard, to the contention that the severity of his 
service-connected dental disorder has remained the same 
since retirement from military service, this merely amounts 
to an assertion that the evidence on file was not properly 
weighed.  Similarly, the allegations that essential evidence 
was not obtained at the time of prior rating actions and 
that the veteran was not afforded VA rating examinations 
amounts to an assertion that VA did not properly fulfill the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  However, allegations that evidence was not properly 
weight, or a disagreement with how the evidence was weighed, 
or that the duty to assist was not fulfilled, do not rise to 
the level of CUE.  Newman v. Brown, 5 Vet. App. 99, 102 
(1993); Counts v. Brown, 6 Vet. App. 473, 480 (1994); and 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The veteran has also asserted that he was not afforded the 
opportunity to testify in his behalf at hearings.  However, 
prior to the April 1992 RO hearing, which related to the 
October 1991 rating which denied increased ratings for 
residuals of a mandibular fracture with deformity and for 
scars of the face and neck (which was subsumed in the 
December 1994 Board decision which granted a 50 percent 
rating for the former and denied the latter) there had been 
no request for a hearing.  Indeed, the veteran never 
contested or disagreed with any rating action prior to the 
October 1991 rating action.  

With respect to the more recent claims of an earlier 
effective date for the 50 percent rating for the service-
connected dental disorder, stemming from the December 1994 
rating action (which effectuated the December 1994 Board 
grant of a 50 percent rating) and the May 1995 rating action 
granting a total rating effective the date of claim of 
December 27, 1994 (date of receipt of VA Form 21-8940), the 
veteran withdrew a request for a hearing in a typed and 
signed statement dated March 1998 and there was no subsequent 
request for a hearing.  Accordingly, there was no denial of 
due process, as alleged, which would obviate (nullify) the 
finality of any prior rating decision.  

In sum, while the veteran first met the criteria for a total 
rating effective November 9, 1990, date of VAOPT, no claim 
for valid claim for a total rating was received prior 
thereto.  Consequently, the date of receipt of the July 17, 
1991 claim is the earliest possible date for the assignment 
of a total rating.  


ORDER

An effective date of July 17, 1991, but not prior thereto, 
for a total rating based on individual unemployability due to 
service- connected disabilities is granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

